          Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 PAULA BELL,                                                  :
                                              Plaintiff,      :
                                                              :    19 Civ. 8153 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 SL GREEN REALTY CORP., et al.,                               :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Pro se Plaintiff Paula Bell filed suit against her former employers -- Defendants SL Green

Realty Corp. (“SL Green”) and First Quality Maintenance -- and union Defendant Local 32BJ

(the “Union”), alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981,

the New York State Human Rights Law, Executive Law section 290 et seq. (“NYSHRL”) and

the New York City Administrative Code section 8-101 et seq. (“NYCHRL”). Defendant First

Quality Maintenance was dismissed for failure to prosecute. See Order dated July 21, 2020, at

Dkt. No. 62. The remaining Defendants each move to dismiss the claims against them pursuant

to Federal Rule of Civil Procedure 12(b)(6). The motions are unopposed. SL Green’s motion is

granted in part and denied in part. The Union’s motion is granted.

I.      BACKGROUND

        The following facts are taken from the Complaint and its attachments -- letters by other

SL Green employees and Plaintiff -- and Plaintiff’s letter filed on or before June 15, 2020, which

the Court construes together as the Complaint per the Order dated May 8, 2020. See Dkt. No.

46. The allegations are accepted as true and construed in the light most favorable to Plaintiff.

See Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017). Pertinent
          Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 2 of 18




facts are also drawn from documents referenced in the Complaint and relied on by Plaintiff in

bringing suit, and matters of which judicial notice may be taken, which may be considered

without converting the instant motion to dismiss into a motion for summary judgment. See

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

         Plaintiff, a former shop steward for the Union and employee of SL Green, was discharged

on November 17, 2015. Plaintiff alleges that she was fired for being Hispanic. A November 13,

2015, statement signed by an SL Green employee describes circumstances leading to Plaintiff’s

discharge. Plaintiff, as shop steward, intervened in a disagreement between the statement’s

author and his supervisor. Even though there was no argument or fight between Plaintiff and the

supervisor, the incident was used by the supervisor to discharge Plaintiff out of “hatred.” The

letter adds that the supervisor “hated” Plaintiff and people from countries other than her own.

According to Plaintiff, the supervisor told Plaintiff that she is a “stupid” shop steward and that

workers “do not need to listen to [Plaintiff] because no Hispanic should be given attention to.”

The supervisor made it her “duty to get rid of the Hispanics,” and Plaintiff was one among others

who were “replaced with a person of [the supervisor’s] preference.” The supervisor also took

bonuses from Hispanic employees, and they were “only given to people of [the supervisor’s]

race.”

         While working at the property, Plaintiff witnessed her supervisor “give preference to the

people of her race and belittle the Hispanics at the workplace” in other ways. All employees

were required to be in uniform, but this rule was enforced only with Hispanic employees,

including Plaintiff. If Plaintiff did not have her uniform, then she would not be allowed to punch

in for work. Her supervisor also provided breaks and refreshments to those of her own race,

while the “Hispanics were left working.” Plaintiff was also required to kneel to clean areas that



                                                  2
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 3 of 18




did not require a person to be kneeling. When Plaintiff asked why, her supervisor responded,

“That’s what I have YOUR people for, not mine.”

       Two additional letters attached to the Complaint describe similar allegations: (i) an

undated letter signed by another employee of SL Green and (ii) a June 12, 2018, letter by three

additional employees. The undated letter describes that the employee was forced to “get down

on [her] knees to do things that are not even in [her] job title,” was told that she was the subject

of complaints though there were none, and was fired by the supervisor. The letter states that the

employee was “not the only one [the supervisor] would be after, basically it was all the

Hispanics.” The June 12, 2018, letter alleges that Hispanics are micromanaged and harassed, as

the supervisors add work that is not within the job responsibilities and are “unfair” with overtime

and bonuses.

       Though Plaintiff’s form Complaint does not indicate she is bringing discrimination

claims based on sex, the attachments include allegations potentially related to sexual harassment.

The June 12, 2018, letter states that, “Brian [another supervisor] sexually harass[es] women.”

The undated letter alleges that the employee witnessed Brian “put his hand inside [Plaintiff’s]

uniform dress pocket.” A form attached to the Complaint also includes this allegation, adding

that Brian “took revenge” on Plaintiff for not entertaining his jokes and associating with him, and

also that Brian flirts with employees.

       Plaintiff filed a charge with the National Labor Relations Board (“NLRB”) alleging

violations of the National Labor Relations Act (“NLRA”). An arbitration was held regarding

Plaintiff’s grievances, including those alleged NLRA violations and her claim that her discharge

violated the collective bargaining agreement. The arbitrator found no NLRA violation and that

Plaintiff’s discharge was for “just cause.” An administrative law judge, reviewing the NLRB



                                                  3
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 4 of 18




charge, decided that the NLRB should defer to the arbitration award. This decision was adopted

by the NLRB. Plaintiff moved to reconsider the NLRB decision in the Second Circuit, which

was denied.

II.     STANDARD

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are consistent with

liability; the complaint must “nudge[]” claims “across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. On a Rule 12(b)(6) motion, “all factual allegations in the complaint

are accepted as true and all inferences are drawn in the plaintiff's favor.” Apotex Inc. v. Acorda

Therapeutics, Inc., 823 F.3d 51, 59 (2d Cir. 2016) (internal quotation marks omitted). This

standard remains the same even where, as here, the motions to dismiss are unopposed, because a

court is to “assume the truth of a pleading's factual allegations and test only its legal sufficiency,”

and “the sufficiency of a complaint is a matter of law that the court is capable of determining

based on its own reading of the pleading and knowledge of the law.” McCall v. Pataki, 232 F.3d

321, 323-24 (2d Cir. 2000) (internal citation omitted); accord Davis v. Willheim, No. 17 Civ.

5793, 2020 WL 1903982, at *5 (S.D.N.Y. Apr. 17, 2020).

        Courts must “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest.” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted). “We afford a pro se



                                                   4
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 5 of 18




litigant ‘special solicitude’ by interpreting a complaint filed pro se ‘to raise the strongest claims

that it suggests.’” Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018).

III.   DISCUSSION

       Liberally construing the pro se Complaint, Plaintiff brings against SL Green claims of

harassment and hostile work environment based on race and sex in violation of Title VII, 42

U.S.C. § 1981, the NYSHRL and the NYCHRL; and brings against Defendant Union claims

based on a breach of the duty of fair representation, and violations of Title VII, 42 U.S.C. §

1981, the NYSHRL and the NYCHRL. All claims are dismissed except the § 1981 race

discrimination claim against SL Green.

       A.      Claims Against SL Green

               1. Title VII Claims

                   a. Title VII Race Discrimination

       Plaintiff’s Title VII claim based on race discrimination is dismissed as untimely. “Before

an aggrieved party can assert a Title VII claim in federal court, [s]he is generally required to

exhaust the administrative remedies provided by the statute.” Duplan v. City of New York, 888

F.3d 612, 621 (2d Cir. 2018). Title VII requires a plaintiff to file a claim with the U.S. Equal

Employment Opportunity Commission (“EEOC”) within 300 days of an alleged adverse action,

see 42 U.S.C. § 2000e-5(e)(1), and to file an action in federal court within 90 days of receiving

an EEOC right-to-sue letter, id. § 2000e-5(f)(1). The burden of pleading and proving failure to

exhaust administrative remedies pursuant to Title VII “lies with the defendants and operates as

an affirmative defense.” See Hardaway, 879 F.3d at 491. Defendants bear the burden of proving

a failure to exhaust, and a court will not usually dismiss a claim for untimely filing unless it is

apparent from the face of the complaint. See Barrett v. Forest Lab’ys., Inc., 39 F. Supp. 3d 407,



                                                  5
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 6 of 18




456 (S.D.N.Y. 2014) (collecting cases). “[I]f nonexhaustion is clear from the face of the

complaint (and incorporated documents), a motion to dismiss pursuant to Rule 12(b)(6) for

failure to exhaust should be granted.” Gomez v. N.Y.C. Police Dept., 191 F. Supp. 3d 293, 299

(S.D.N.Y. 2016).

       Plaintiff’s EEOC charge, filed on or about January 11, 2016, alleges that SL Green

discriminated against her based on her national origin and that she was disciplined, terminated

and denied a bonus. Plaintiff’s right-to-sue letter is dated May 19, 2016. Plaintiff did not file

this action until August 29, 2019. Plaintiff’s form Complaint does not indicate when Plaintiff

received the notice letter; however, the general rule is that notice by a government agency is

assumed to have been mailed on the date shown on the notice and received three days after its

mailing. See Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525 (2d Cir. 1996); accord Flora

Ko v. JP Morgan Chase Bank, N.A., No. 16 Civ. 7707, 2017 WL 3610586, at *3 (S.D.N.Y. July

31, 2017), aff’d sub nom. Ko v. JP Morgan Chase Bank, N.A., 730 F. App’x 62 (2d Cir. 2018).

Assuming that Plaintiff received notice on May 22, 2016, the Title VII claims against SL Green

are untimely and therefore dismissed. However, the claims are not dismissed with prejudice, as

Plaintiff has not alleged whether or when she received the right-to-sue letter or facts that would

support a legal argument that the filing is timely, for example, that she acted diligently and

extraordinary circumstances prevented her from filing a timely Complaint, thus supporting an

argument for equitable tolling.

                   b. Title VII Sex Discrimination

       Since the Complaint does not allege that Plaintiff was subject to any specific gender-

based adverse employment action or that benefits in the workplace were conditioned on

submission to sexual advances, the allegations in the Complaint appear to assert sexual



                                                 6
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 7 of 18




harassment as a hostile work environment claim. Sex discrimination is not actionable under

§ 1981. See Anderson v. Conboy, 156 F.3d 167, 170 (2d Cir. 1998) (citing Runyon v. McCrary,

427 U.S. 160, 167 (1976)); accord Sanderson v. Leg Apparel LLC, No. 19 Civ. 8423, 2020 WL

3100256, at *4 n.3 (S.D.N.Y. June 11, 2020). Accordingly, the Court considers whether the

Complaint adequately alleges a sex discrimination claim based on a hostile work environment

theory under Title VII. See Meritor Savs. Bank, FSB v. Vinson, 477 U.S. 57, 73 (1986) (Title VII

prohibits sexual harassment in the form of hostile work environment); accord Zarda v. Altitude

Express, Inc., 883 F.3d 100, 114 (2d Cir. 2018), aff’d sub nom. Bostock v. Clayton Cnty.,

Georgia, 140 S. Ct. 1731 (2020) (“[T]he Supreme Court and lower courts ‘uniformly’ recognize

sexual harassment claims as a violation of Title VII.”).

       As a preliminary matter, Plaintiff’s Title VII claim based on sex discrimination cannot be

ruled out as untimely from the face of the Complaint or incorporated documents. The Complaint

does not attach any EEOC charge reflecting her allegations that she was sexually harassed. The

Complaint also does not plead the dates on which she filed any such charge or received any

right-to-sue letter. As a result, it is not clear from the face of the Complaint or any incorporated

documents that such claim should be dismissed as untimely. However, the claim is dismissed as

insufficiently pleaded.

       To state a hostile work environment claim, the Complaint must plausibly allege that her

“workplace is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Littlejohn v. City of New York, 795 F.3d 297, 320-21 (2d Cir. 2015)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)); accord Agosto v. N.Y.C. Dep’t of

Educ., 982 F.3d 86, 101 (2d Cir. 2020). “This test has objective and subjective elements: the



                                                  7
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 8 of 18




misconduct shown must be ‘severe or pervasive enough to create an objectively hostile or

abusive work environment,’ and the victim must also subjectively perceive that environment to

be abusive.” Agosto, 982 F.3d at 101-02 (quoting Alfano v. Costello, 294 F.3d 365, 374 (2d Cir.

2002)). Generally, incidents of harassment “must be more than episodic; they must be

sufficiently continuous and concerted in order to be deemed pervasive.” Id. at 102 (quoting

Alfano, 294 F.3d at 374). “Isolated acts, unless very serious, do not meet the threshold of

severity or pervasiveness.” Alfano, 294 F.3d at 374. However, “a single act can meet the

threshold if, by itself, it can and does work a transformation of the plaintiff's workplace.” Id.

Furthermore, the Complaint “must demonstrate that the conduct occurred because of” her sex

and that a “specific basis exists for imputing the conduct that created the hostile environment to

the employer.” Agosto, 982 F.3d at 102.

       The claim is insufficiently pleaded because the allegations of harassment that could be

construed as based on sex do not demonstrate that the “workplace [was] permeated with

discriminatory intimidation, ridicule, and insult.” Littlejohn, 795 F.3d at 320-21. The Complaint

alleges that one supervisor sexually harassed and flirted with employees, that this supervisor

“took revenge” on Plaintiff since she did not entertain his jokes or associate with him, and that he

once put his hand in Plaintiff’s pocket. Without additional details as to frequency and how the

supervisor “sexually harassed” or “took revenge” on Plaintiff, these allegations are also too

vague to suggest that the alleged conduct was consistent rather than sporadic, and “unreasonably

interfered” with Plaintiff’s work performance. See id. Accordingly, the claim is dismissed.

               2. Section 1981 Race Discrimination Claim

       SL Green moves to dismiss Plaintiff’s employment race discrimination claim brought

under 42 U.S.C. § 1981. Section 1981 provides that “[a]ll persons within the jurisdiction of the



                                                  8
         Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 9 of 18




United States shall have the same right . . . to make and enforce contracts . . . as is enjoyed by

white citizens . . . .” 42 U.S.C. § 1981(a). This section “outlaws discrimination with respect to

the enjoyment of benefits, privileges, terms, and conditions of a contractual relationship, such as

employment.” Patterson v. Cnty. of Oneida, N.Y., 375 F.3d 206, 224 (2d Cir. 2004); accord

Rubert v. King, No. 19 Civ. 2781, 2020 WL 5751513, at *6 (S.D.N.Y. Sept. 25, 2020). Section

1981 does not itself “specifically authorize[] private lawsuits to enforce” its prohibitions;

however, the Supreme Court has “created a judicially implied private right of action.” Comcast

Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1015 (2020). This claim has

a statute of limitations period of four years, see Jones v. R.R. Donnelley & Sons Co., 541 U.S.

369, 382-83 (2004); accord Maynard v. Montefiore Medical Ctr., No. 18 Civ. 8877, 2021 WL

396700, at *9 (S.D.N.Y. Feb. 4, 2021), and cannot be ruled out as untimely from the face of the

Complaint or incorporated documents. The Complaint adequately pleads a § 1981 claim.

                   a. Discriminatory Treatment

       At the pleading stage, an employment discrimination claim “requires a plaintiff asserting

a discrimination claim to allege two elements: (1) the employer discriminated against [her] (2)

because of [her] race, color, religion, sex, or national origin.” Vega v. Hempstead Union Free

Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015); accord Khanna v. MUFG Union Bank, N.A., 785 F.

App’x 15 (2d Cir. 2019) (summary order) (“The substantive standards applicable to claims of

employment discrimination under Title VII, [ ] are also generally applicable to claims of

employment discrimination brought under § 1981.” (citation omitted)). A § 1981 claim may

allege that discrimination occurred in the form of discrete adverse employment actions. See

Patterson, 375 F.3d at 224; accord Rubert, 2020 WL 5751513, at *6. “To prevail, a [§ 1981]

plaintiff must initially plead and ultimately prove that, but for race, [she] would not have



                                                  9
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 10 of 18




suffered loss of [her] legally protected right[s].” Comcast, 140 S. Ct. at 1019. Accordingly, for

a § 1981 claim to survive a motion to dismiss, the Complaint must plausibly allege that “the

plaintiff is a member of a protected class, was qualified, [and] suffered an adverse employment

action,” and also allege facts allowing an inference of intent to discriminate on the basis of race.

See Littlejohn, 795 F.3d at 311; accord Calvelos v. City of New York, No. 19 Civ. 6629, 2020

WL 3414886, at *9 (S.D.N.Y. June 22, 2020) (explaining what must be pleaded in support of a §

1981 claim in light of Comcast).

       The Complaint alleges that Plaintiff is Hispanic. “[T]he existence of a Hispanic ‘race’

has long been settled with respect to § 1981.” See Vill. of Freeport v. Barrella, 814 F.3d 594,

604 (2d Cir. 2016). The Complaint also alleges that Plaintiff’s employer, SL Green

discriminated against her because she is Hispanic and would not have done so but for her race.

Plaintiff and other Hispanic employees were fired and denied bonuses, while other, non-Hispanic

employees were not. See Littlejohn, 795 F.3d at 312-13 (“[A]n inference of

discrimination . . . arises when an employer replaces a terminated or demoted employee with an

individual outside the employee’s protected class.”). The Complaint also alleges that Plaintiff’s

supervisor fabricated the circumstances of the incident leading to her discharge and told Plaintiff

that workers “do not need to listen to her because no Hispanic should be given attention to.” See

id. at 312 (inference of discrimination can arise from circumstances including “the sequence of

events leading to the plaintiff’s discharge”). The supervisor’s race-based motive is buttressed by

an allegation that another individual similarly was discharged for being Hispanic when there was

no reason for her to be fired. The Complaint’s other allegations provide “relevant background

evidence.” See Vega, 801 F.3d at 88. Plaintiff alleges that when she asked why she was required

to kneel to clean areas that did not require a person to be kneeling, her supervisor responded,



                                                 10
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 11 of 18




“That’s what I have YOUR people for, not mine.” These allegations together are sufficient to

plead that, but for her race, Plaintiff would not have been discharged or denied bonuses.

Additionally, SL Green does not dispute that termination and denial of bonuses can qualify as

adverse employment actions. See Davis v. N.Y.C. Dep’t of Educ., 804 F.3d 231, 236 (2d Cir.

2015); see also Sanders v. N.Y.C. Hum. Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004). The

Complaint thus states a viable § 1981 race discrimination claim.

        SL Green argues that the principles of res judicata and collateral estoppel based on the

prior arbitration and administrative proceedings preclude Plaintiff from alleging that SL Green’s

decisions to discipline, suspend and terminate Plaintiff were based on just cause and not for any

other reason. This argument is incorrect as these doctrines are inapplicable here. Res judicata

bars litigation if, among other requirements, “the claims asserted in the subsequent action were,

or could have been, raised in the prior action.” Soules v. Conn., Dep’t of Emergency Servs. and

Pub. Prot., 882 F.3d 52, 55 (2d Cir. 2018). “The burden is on the party seeking to invoke res

judicata to prove that the doctrine bars the second action.” Brown Media Corp. v. K&L Gates,

LLP, 854 F.3d 150, 157 (2d Cir. 2017). Issue preclusion, or collateral estoppel, requires, among

other elements, that “the identical issue was raised in a previous proceeding” and that the

“resolution of the issue was necessary to support a valid and final judgment on the merits.” See

Ball v. A.O. Smith Corp., 451 F.3d 66, 69 (2d Cir. 2006). “[T]he party asserting [issue]

preclusion bears the burden of showing with clarity and certainty what was determined by the

prior judgment,” and “[i]ssue preclusion will apply only if it is quite clear that this requirement

has been met.” Postlewaite v. McGraw-Hill, Inc., 333 F.3d 42, 49 (2d Cir. 2003).

        The proceedings are addressed in turn. The arbitration proceeding and its determination

that plaintiff was fired for just cause are not entitled to preclusive effect in this action brought



                                                  11
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 12 of 18




pursuant to § 1981. The arbitrator’s finding as to “just cause” was not appealed and confirmed

by any court. The arbitral finding is therefore not entitled to preclusive effect for similar reasons

as those relied upon by the Supreme Court when it declined to give preclusive effect to claims

brought under 42 U.S.C. § 1983 because of an arbitrator’s prior decision. See McDonald v. City

of West Branch, 466 U.S. 284, 292 (1984) (“[I]n a § 1983 action, an arbitration proceeding

cannot provide an adequate substitute for a judicial trial.”); accord Williams v. Perry, No. 00–

7366, 2000 WL 1506086, at *2 (2d Cir. Oct. 6, 2000) (summary order).

       SL Green also has not met its burden of showing that preclusion should apply to the

NLRB proceeding. The Complaint before the NLRB related to whether Plaintiff’s discharge

violated the NLRA, an issue that also was arbitrated. Plaintiff’s instant allegations relate to

whether SL Green’s decisions to discharge and deny bonuses were racially discriminatory in

violation of § 1981. In the NLRB proceeding, Plaintiff did not include allegations that her

discharge was motivated by race or national origin. SL Green has neither established that the

instant issue is “identical” to issues before the administrative law judge nor that resolution of this

issue was necessary in the NLRB proceeding. SL Green also has not established that this issue

could have been brought in the administrative proceeding for the purpose of res judicata. SL

Green’s cited cases are inapt because they address the application of res judicata based on prior

court actions. Cf. Woods v. Dunlop Tire Corp., 972 F.2d 36, 38-39 (2d Cir. 1992) (holding that

the plaintiff’s Title VII claim and prior Labor Management Relations Act brought in federal

court arose from the same transaction for purposes of res judicata); Natta v. Columbia Univ.

Coll. of Physicians & Surgeons, No. 91 Civ. 7437, 1992 WL 80760, at *3 (S.D.N.Y. Apr. 3,

1992) (the plaintiff “could have asserted his Title VII claims in [the prior action], but chose not




                                                 12
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 13 of 18




to). Accordingly, SL Green has not met its burden of proving its defenses of res judicata or

collateral estoppel.

       SL Green’s additional argument that Plaintiff’s termination may have been motivated by

reasons other than race cannot be considered at this stage of the proceedings because those other

reasons are not alleged in the Complaint. See Hicks v. IBM, 44 F. Supp. 2d 593, 598 (S.D.N.Y.

1999) (“A complaint that identifies other possible motives, combined with a lack of specific

factual support of racial animus, contradicts a claim of racial discrimination.”).

                   b. Hostile Work Environment

       Plaintiff’s form Complaint indicates that she is alleging a hostile work environment, a

separate theory of unlawful discrimination. See Feingold v. New York, 366 F.3d 138, 149 (2d

Cir. 2004). The Complaint fails to plead sufficiently a § 1981 race discrimination claim based on

hostile work environment.

       Section 1981 has “been interpreted to provide a cause of action for race-based

employment discrimination based on a hostile work environment.” Littlejohn, 795 F.3d at 320

(quotation and brackets omitted). “Cases interpreting hostile work environment claims under

[Title VII and § 1981] are generally cited interchangeably.” Lamarr-Arruz v. CVS Pharmacy,

Inc., 271 F. Supp. 3d 646, 655 n.6 (S.D.N.Y. 2017). To prevail on a § 1981 claim based on a

hostile work environment theory, a plaintiff also must show “a specific basis . . . for imputing the

conduct that created the hostile environment to the employer.” Whidbee v. Garzarelli Food

Specialties, Inc., 223 F.3d 62, 72 (2d Cir. 2000); Abdelal v. Kelly, No. 13 Civ. 04341, 2020 WL

1528476, at *9 (S.D.N.Y. Mar. 30, 2020). Here, because the Complaint alleges conduct by her

supervisors, strict vicarious liability applies. See Wiercinski v. Mangia 57, Inc., 787 F.3d 106,




                                                 13
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 14 of 18




113 (2d Cir. 2015); accord Garcia v. NYC Health & Hosps. Corp., No. 19 Civ. 997, 2019 WL

6878729, at *6 (S.D.N.Y. Dec. 17, 2019).

       Liberally construed, the Complaint alleges several ways that Hispanic employees were

treated differently in the workplace by the supervisors. For example, Plaintiff was not allowed to

punch in for work without her uniform on, which was a rule that was enforced with Hispanic

employees only; her supervisor required her to kneel to clean areas that did not require a person

to be kneeling, explaining that is what Plaintiff’s “people are for”; and her supervisor generally

belittled the Hispanics at her workplace, including Plaintiff. However, these allegations provide

no details on the duration and frequency of this conduct. See Rivera v. Rochester Genesee Reg’l

Trans. Auth., 743 F.3d 11, 20 (2d Cir. 2012) (relevant considerations include the frequency of

the discriminatory conduct and whether it unreasonably interferes with an employee’s work

performance). Accordingly, the Complaint fails to allege facts that show these incidents were

more than “episodic” events that occurred during Plaintiff’s career. See, e.g., Cowan v. City of

Mount Vernon, No. 14 Civ. 8871, 2017 WL 1169667, at *5 (S.D.N.Y. Mar. 28, 2017)

(dismissing hostile work environment claim because the complaint failed to allege “how many

comments [about plaintiff’s body] or requests were made and when, or what was said. Such

amorphous allegations are insufficient.”). None of the alleged acts are sufficiently severe so that

duration and frequency of the conduct is irrelevant. See Mathirampuzha v. Potter, 548 F.3d 70,

78-79 (2d Cir. 2008) (a “single incident of rape” is an example of a single event that can support

hostile work environment claim). Accordingly, the motion to dismiss Plaintiff’s § 1981 claim

based on a hostile work environment is granted.




                                                14
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 15 of 18




               c. Timeliness of NYSHRL and NYCHRL Claims

       All NYSHRL and NYCHRL claims against SL Green are dismissed as untimely.

“Although the statute of limitations is ordinarily an affirmative defense that must be raised in the

answer, a statute of limitations defense may be decided on a Rule 12(b)(6) motion if the defense

appears on the face of the complaint.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir.

2015); accord Ferrarini v. Irgit, No. 19 Civ. 0096, 2020 WL 122987, at *2 (S.D.N.Y. Jan. 9,

2020). Claims alleging violations of NYSHRL and NYCHRL are subject to a three-year statute

of limitations. See N.Y. C.P.L.R. § 214(2); N.Y.C. Admin. Code § 8-502(d). Because Plaintiff

filed the action on August 21, 2019, the claims must relate to events that occurred after August

2016. The Complaint provides that Plaintiff was terminated in November 2015, and based on

the face of the Complaint, all alleged acts occurred during her time of employment, i.e., before

November 2015. Accordingly, the NYSHRL and NYCHRL claims are dismissed as untimely.

       B.      Claims Against the Union

       The Court construes the Complaint as asserting the following federal law claims against

the Union: breach of the duty of fair representation and violations of Title VII and § 1981. The

Complaint is also construed as asserting state law claims in violation of the NYSHRL and

NYCHRL. The Complaint fails to state viable federal claims, and the Court declines to exercise

supplemental jurisdiction over the state law claims.

               1. Federal Claims

       “Under federal common law, unions owe their members a duty of fair representation,

which derives ‘from the union’s statutory role as exclusive bargaining agent.’” Dillard v. SEIU

Local 32BJ, No. 15 Civ. 4132, 2015 WL 6913944, at *4 (S.D.N.Y. Nov. 6, 2015) (quoting Air

Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 74 (1991)). A union breaches its duty of fair



                                                 15
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 16 of 18




representation if its actions with respect to a member are arbitrary, discriminatory, or taken in

bad faith. See Fowlkes v. Ironworkers Loc. 40, 790 F.3d 378, 387-88 (2d Cir. 2015) (citing Air

Line Pilots Ass’n, Int’l, 499 U.S. at 67). “[W]here a plaintiff claims that a union violated Title

VII based on its failure to represent a member, courts in this Circuit generally incorporate the

duty of fair representation as one of the elements of the alleged Title VII violation.” Beachum v.

AWISCO N.Y., 785 F. Supp. 2d 84, 103 (S.D.N.Y. 2011), aff’d sub nom. Beachum v. AWISCO

N.Y. Corp., 459 F. App’x 58 (2d Cir. 2012) (alteration in original). “This requirement also

applies to cases under Section 1981.” Id. “Title VII [and § 1981] claims against labor

organizations are subject to an analysis different from that applicable to Title VII claims against

employers.” Id.

        The Title VII and § 1981 claims against the Union fail because the Complaint does not

plausibly allege a breach of the duty of fair representation. 1 The few allegations that potentially

relate to the Union generally aver that it did not offer the “right assistance,” and that Plaintiff was

denied a “chance to a fair trial,” as at the last “trial,” she was denied the opportunity to have

testifying witnesses. These facts do not support a plausible breach of the duty of fair

representation, as they do not allege any particular act by the Union or that those acts were

arbitrary, discriminatory or in bad faith. The Complaint also does not support any discrimination




1
  Defendant Union’s argument that any Title VII claim has not been exhausted is not clear from
the face of the Complaint. Plaintiff marked on the form Complaint that she filed an EEOC
charge but did not attach any charge. The EEOC charge provided by SL Green, which was
incorporated by reference, is against Plaintiff’s employers only. To survive a motion to dismiss,
a Complaint is not required to plead facts negating possible affirmative defenses, such as the
Plaintiff’s failure to exhaust remedies. See Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1986
n.9 (2017) (“In civil litigation, a release is an affirmative defense to a plaintiff’s claim for relief,
not something the plaintiff must anticipate and negate in her pleading.”).
                                                   16
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 17 of 18




claim because there are no allegations that Defendant Union was motivated by racial animus.

Accordingly, Plaintiff’s federal claims against the Union are dismissed.

               2. State Claims

       The Court declines to exercise supplemental jurisdiction over the state claims against the

Union. Without diversity jurisdiction pursuant to 18 U.S.C. § 1332, a court may exercise

supplemental jurisdiction over claims pursuant to state and local laws only if they “are so related

to claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” See 28 U.S.C. § 1367(a).

“[D]isputes are part of the same case or controversy within § 1367 when they derive from a

common nucleus of operative fact.” Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328,

335 (2d Cir. 2006). Here, the state law claims are asserted against a different defendant than the

defendant of the surviving § 1981 claim and are factually distinct claims arising out of different

events. Accordingly, the state law claims against the Union are dismissed. See Meyer v. State of

N.Y. Off. of Mental Health, 174 F. Supp. 3d 673, 695 n.32 (E.D.N.Y. 2016), aff’d sub nom.

Meyer v. N.Y. State Off. of Mental Health, 679 F. App’x 89 (2d Cir. 2017) (declining to exercise

supplemental jurisdiction over state claims when asserted against a different defendant and

involve an unrelated claim of discrimination).

       C.      Leave to Replead

       Leave to amend a complaint should be freely given “when justice so requires.” Fed R.

Civ. P. 15(a)(2). If Plaintiff has additional facts that she believes would sustain any of the

dismissed claims consistent with this Opinion, Plaintiff may file a letter asking to replead and

attach a proposed amended complaint, but she must do so by March 4, 2021. For example, if

Plaintiff seeks to replead her race or sex discrimination claim based on a hostile work



                                                 17
        Case 1:19-cv-08153-LGS Document 68 Filed 02/11/21 Page 18 of 18




environment, she should provide further details describing the acts, including dates and the

number of times they occurred. Should Plaintiff seek to replead the Title VII claim against the

Union or the Title VII claim based on sexual harassment, she should also allege facts regarding

the dates on which she filed a charge with the EEOC regarding those claims and received a right-

to-sue letter, and/or provide any legal arguments that would support that the Complaint is timely.

If Plaintiff does not timely file any letter, Defendant Union will be dismissed.

IV.    CONCLUSION

       For the foregoing reasons, SL Green’s motion to dismiss is GRANTED in part and

DENIED in part, and the Union’s motion to dismiss is GRANTED. All claims are dismissed

except the § 1981 race discrimination claim against SL Green. Plaintiff may seek to replead as

stated above.

       Plaintiff is advised that, in light of the current global health crisis, parties proceeding pro

se are encouraged to email all filings to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se

parties also are encouraged to consent to receive all court documents electronically. A consent to

electronic service form is available on the Court’s website at nysd.uscourts.gov. Pro se parties

who are unable to use email may submit documents by regular mail or in person at the drop box

located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, including instructions on this email service for pro se

parties, please visit the Court’s website.

       The Clerk of Court is respectfully directed to close the motion at Docket Nos. 50 and 56,

and to mail a copy of this Opinion and Order to pro se Plaintiff.

Dated: February 11, 2021
       New York, New York




                                                 18
